ANDERSON, J.
This appeal presents for review the same decree of the probate court as was considered in the case between the same parties and reported in 154 Ala. 129, 45 South. 89; the present proceeding merely attacking the said decree in a different manner. It was heretofore held that this decree was not void; but appellant contends that the failure to give the heir notice of the application for sale, made after the insolvency of the estate, was not so fu¿ly argued as upon the present appeal. In reply- we will say the probate court had no right to vacate this decree unless it was void, and we think the following cases sustain the action of the lower court in overruling the appellant’s motion to vacate the said decree: Friedman v. Shamblin, 117 Ala. 466, 23 South. 821; Satcher v. Satcher’s Adm’r, 41 Ala. 26, 91 Am. Dec. 498; Pettus v. McClennahan, 52 Ala. 57.
The decree of the probate court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and’Sayre, JJ., concur.